ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 9th 2021 have been fully considered but they are not persuasive. The amendment refers to “an application instance presently executing on a computing device” and the applicant asserts that Branton et al. (US2014/0279896) does not teach this limitation. The Examiner must respectfully disagree. Branton paragraphs 59-61 discusses that the metadata stored in the cloud database can utilize an application global unique identifier (ApplicationGUID) which will refer to a client application that is downloaded and/or installed by the user. Thus, it would be obvious to one of ordinary skill in the art to structure the metadata to refer to a specific application instance running on a user’s computer. 
With regards towards applicant’s arguments regarding the limitation “converting the one or more commands into application specific computing instructions for execution of the one or more operations” the Examiner must respectfully disagree. This limitation is taught by the combination of Branton and Rodgers et al. (US2015/0089466). Branton teaches tracking edits and synchronizing the edits (See Branton paragraph 126) however those of ordinary skill in the art would recognize that edits to a file are effectively application specific computing instructions. Rodgers explicitly teaches this in paragraph 37, 42-43 and figure 5 where the edits are broken down into tasks performed by the application. Thus, it would be obvious for one of ordinary skill in the art that the edits being monitored by Branton would comprise a sequence of application specific tasks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624